     Case 1:19-cv-02220 Document 1 Filed 08/05/19 USDC Colorado Page 1 of 19




                                    UNITED STATES DISTRICT
                                  COURT DISTRICT OF COLORADO

                                                  CASE:

CARLOS BRITO,

             Plaintiff,
v.

GRE BROADMOOR LLC,
a Foreign Limited Liability Company,

        Defendant.
________________________________________________/

                                             COMPLAINT

        Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

mobility-impaired individuals (hereinafter “Plaintiff”), sues, GRE BROADMOOR LLC

(hereinafter “Defendant”), and as grounds alleges:

                               JURISDICTION, PARTIES. AND VENUE

        1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the "Americans with

Disabilities Act" or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

        2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

§ 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

        3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

U.S.C. § 12181, et seq.

        4.           Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, residing

and domiciled in El Paso County, Colorado, and is otherwise sui juris.
    Case 1:19-cv-02220 Document 1 Filed 08/05/19 USDC Colorado Page 2 of 19


        5.         At all times material, Defendant, GRE BROADMOOR LLC, was and is a Foreign

Limited Liability Company, with a principal office street address listed as 500 Boylston Street,

Suite 1300, Boston, Massachusetts and a place of business in Colorado Springs, Colorado.

        6.         At all times material, Defendant, GRE BROADMOOR LLC, owned and operated

a retail shopping location at 2110-2230 Southgate Road, Colorado Springs, Colorado1 (hereinafter

the “Commercial Property”).           The Commercial Property holds itself out to the public as

“Briargate Center.”

        7.         Venue is properly located in the District of Colorado because Defendant’s

Commercial Property is located in Colorado Springs, Colorado, Defendant regularly conducts

business within Colorado Springs, Colorado, and because a substantial part(s) of the events or

omissions giving rise to these claims occurred in Colorado Springs, Colorado.

                                       FACTUAL ALLEGATIONS

        8.         Although over twenty-seven (27) years have passed since the effective date of

Title III of the ADA, Defendant has yet to make their facilities accessible to individuals with

disabilities.

        9.         Congress provided commercial businesses one and a half years to implement the

Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

people who are disabled in ways that block them from access and use of Defendant’s Commercial

Property and the businesses therein, including the retail shopping store.

        10.        The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

requires landlords and tenants to be liable for compliance.



1
 More specifically the following addresses which comprise the Commercial Property at issue: 2110 Southgate
Road, Colorado Springs, Colorado; 2130 Southgate Road, Colorado Springs, Colorado; 2180 Southgate Road,
Colorado Springs, Colorado; 2190 Southgate Road, Colorado Springs, Colorado; and 2230 Southgate Road,
Colorado Springs, Colorado.

                                                       2
  Case 1:19-cv-02220 Document 1 Filed 08/05/19 USDC Colorado Page 3 of 19


       11.       Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires

the use of a wheelchair to ambulate.

       12.       Defendant, GRE BROADMOOR LLC, owns, operates and oversees the

Commercial Property, its general parking lot and parking spots specific to the businesses therein,

and it owns, operates and oversees said Commercial Property located in Colorado Springs,

Colorado, that is the subject of this Action.

       13.       The subject Commercial Property is open to the public and is located in Colorado

Springs, Colorado. The individual Plaintiff visits the Commercial Property regularly, to include

a visit to the property on or about June 6, 2019 and encountered multiple violations of the ADA

that directly affected his ability to use and enjoy the property. He plans to return to and often

visits the Commercial Property and the other businesses located within the Commercial Property,

in order to avail himself of the goods and services offered to the public at the businesses therein,

if the property/businesses become accessible.

       14.       Plaintiff visited the Commercial Property as a patron/customer, regularly visits

the Commercial Property and business within the Commercial Property as a patron/customer, and

intends to return to the Commercial Property and businesses therein in order to avail himself of

the goods and services offered to the public at the property. Plaintiff is domiciled nearby in the

same state as the Commercial Property, has regularly frequented the Defendant’s Commercial

Property and businesses located within the Commercial Property for the intended purposes, and

intends to return to the property within four (4) months’ time of the filing of this Complaint.

       15.       The Plaintiff found the Commercial Property to be rife with ADA violations.

The Plaintiff encountered architectural barriers at the Commercial Property and wishes to continue

                                                 3
    Case 1:19-cv-02220 Document 1 Filed 08/05/19 USDC Colorado Page 4 of 19


his patronage and use of the premises.

        16.        The Plaintiff, CARLOS BRITO, has encountered architectural barriers that are in

violation of the ADA at the subject Commercial Property and businesses therein. The barriers to

access at Defendant’s Commercial Property and businesses within the Commercial Property have

each denied or diminished Plaintiff’s ability to visit the Commercial Property and endangered his

safety. The barriers to access, which are set forth below, have likewise posed a risk of injury(ies),

embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others similarly situated.

        17.        Defendant, GRE BROADMOOR LLC, owns/or and operates, a place of public

accommodation as defined by the ADA and the regulations implementing the ADA, 28 CFR

36.201 (a) and 36.104. Defendant is responsible for complying with the obligations of the ADA.

The place of public accommodation that Defendant, GRE BROADMOOR LLC, owns and

operates is the Commercial Property business located at 2110-2230 Southgate Road, Colorado

Springs, Colorado2.

        18.        Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

described Commercial Property and the restaurants and businesses therein, but not necessarily

limited to the allegations in Paragraph 20 of this Complaint. Plaintiff has reasonable grounds to

believe that he will continue to be subjected to discrimination at the Commercial Property and the

businesses located within the Commercial Property, in violation of the ADA. Plaintiff desires to

visit the Commercial Property and businesses located within the Commercial Property, not only

to avail himself of the goods and services available at this Commercial Property and businesses

therein, but to assure himself that the property and businesses therein are in compliance with the



2
 More specifically the following addresses which comprise the Commercial Property at issue: 2110 Southgate
Road, Colorado Springs, Colorado; 2130 Southgate Road, Colorado Springs, Colorado; 2180 Southgate Road,
Colorado Springs, Colorado; 2190 Southgate Road, Colorado Springs, Colorado; and 2230 Southgate Road,
Colorado Springs, Colorado.

                                                       4
      Case 1:19-cv-02220 Document 1 Filed 08/05/19 USDC Colorado Page 5 of 19


   ADA, so that he and others similarly situated will have full and equal enjoyment of the property

   and businesses therein without fear of discrimination.

          19.       Defendant has discriminated against the individual Plaintiff by denying him

   access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

   and/or accommodations of the Commercial Property and other businesses located within the

   Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

          20.       Defendant has discriminated, and continue to discriminate, against Plaintiff in

   violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

   January 26, 1993, if a Defendant has ten (10) or fewer employees and gross receipts of $500,000

   or less). A list of the violations that Plaintiff encountered during his visit to the Defendant’s

   Commercial Property and other businesses within the Commercial Property, include, but are not

   limited to, the following:

   Common Areas

      A. Parking

 i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

      located on an excessive slope. Violation: There are accessible parking spaces located on an

      excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

      Standards, whose resolution is readily achievable.

ii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

      aisles are located on an excessive slope. Violation: There are accessible parking space access

      aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

      of the 2010 ADA Standards, whose resolution is readily achievable.

      B. Entrance Access and Path of Travel

 i.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

      Violation: There are inaccessible routes from the public sidewalk and transportation stop.

                                                     5
       Case 1:19-cv-02220 Document 1 Filed 08/05/19 USDC Colorado Page 6 of 19


       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes between sections of the facility. These are violations

       of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

       303, 402 and 403, whose resolution is readily achievable.

iv.    The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

       2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

       of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

 v.    The Plaintiff had difficulty using ramps, as they are located on an excessive slope. Violation:

       Ramps at the facility contain excessive slopes, violating Section 4.8.2 of the ADAAG and

       Section 405.2 of the 2010 ADA Standards, whose resolution is readily achievable.

vi.    The Plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

       handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA

       Standards, whose resolution is readily achievable.

vii.   The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

       Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

       4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

                                                      6
        Case 1:19-cv-02220 Document 1 Filed 08/05/19 USDC Colorado Page 7 of 19


viii.   The Plaintiff could not enter tenant spaces without assistance, as the required level landing is

        not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

        doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

        the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

        achievable.

     Red Robin

        A. Access to Goods and Services

   i.   The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

        bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

        ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

  ii.   There is seating provided at the facility that does not comply with the standards prescribed in

        Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

        resolution is readily achievable.

        B. Public Restrooms

   i.   The Plaintiff was exposed to a cutting/burning hazard because the lavatories outside the

        accessible toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes

        are not fully wrapped or maintained outside the accessible toilet compartment violating Section

        4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

        resolution is readily achievable.

  ii.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing and does not have compliant door hardware. Violation: The accessible toilet

        compartment door does not provide hardware and features that comply with Sections 4.17.5

        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

                                                     7
        Case 1:19-cv-02220 Document 1 Filed 08/05/19 USDC Colorado Page 8 of 19


iii.     The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

         12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

         compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

         the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

         achievable.

iv.      The Plaintiff could not use the toilet seat cover dispenser without assistance as it is mounted at

         a location where the clear floor space to access it is not provided. Violation: The clear floor

         space provided at elements in the restroom violates the provisions of Sections 4.2.4 and 4.27.2

         of the ADAAG and Section 305.3 of the 2010 ADA Standards, whose resolution is readily

         achievable.

 v.      The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

         required distance from the side wall. Violation: The water closet in the accessible toilet

         compartment is mounted at a non-compliant distance from the wall in violation of Section

         4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

         resolution is readily achievable.

      On the Border

         A. Access to Goods and Services

  i.     The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

         bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

         ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

         achievable.

ii.      There is seating provided at the facility that does not comply with the standards prescribed in

         Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

         resolution is readily achievable.

         B. Public Restrooms

                                                       8
       Case 1:19-cv-02220 Document 1 Filed 08/05/19 USDC Colorado Page 9 of 19


  i.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing and does not have compliant door hardware. Violation: The accessible toilet

       compartment door does not provide hardware and features that comply with Sections 4.17.5

       and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

ii.    The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

       the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

       Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

       is readily achievable.

    Ulta Beauty

       A. Public Restrooms

  i.   The Plaintiff had difficulty opening the restroom door without assistance, as the door pressure

       to operate the door was excessive. Violation: There are doors at the facility that require

       excessive force to open them, in violation of Section 4.13.11 of the ADAAG and Section

       404.2.9 of the 2010 ADA Standards, whose resolution is readily achievable.

ii.    The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

       operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

       4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

       readily achievable.

iii.   The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

       1½“ below a grab bar obstructing its use. Violation: The grab bars do not comply with the

       requirements prescribed in Sections 4.16.4 & 4.26.2 of the ADAAG and Section and 609.3 of

       the 2010 ADA Standards, whose resolution is readily achievable.

    Bed Bath & Beyond

       A. Entrance Access and Path of Travel

                                                     9
       Case 1:19-cv-02220 Document 1 Filed 08/05/19 USDC Colorado Page 10 of 19


  i.    The Plaintiff could not traverse through areas of the store, as the required 36” path isn’t

        provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

        of travel connecting all essential elements of the store, in violation of Sections 4.2.1 & 4.3.3

        of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

        resolution is readily achievable.

        B. Access to Goods and Services

  i.    There are drinking fountains that don’t provide access to those who have difficulty bending or

        stooping. Violation: There are drinking fountains that are in violation of Section 4.1.3(10) of

        the ADAAG and Sections 211.2 & 602.7 of the 2010 ADA Standards, whose resolution is

        readily achievable.

        C. Public Restrooms

  i.    The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing and does not have compliant door hardware. Violation: The accessible toilet

        compartment door does not provide hardware and features that comply with Sections 4.17.5

        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

ii.     The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

        Violation: There are coat hooks provided for public use in the restroom, outside the reach

        ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

        604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

iii.    The Plaintiff could not use the toilet seat cover dispenser without assistance as it is mounted at

        a location where the clear floor space to access it is not provided. Violation: The clear floor

        space provided at elements in the restroom violates the provisions of Sections 4.2.4 and 4.27.2

        of the ADAAG and Section 305.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

                                                     10
       Case 1:19-cv-02220 Document 1 Filed 08/05/19 USDC Colorado Page 11 of 19


iv.     The Plaintiff was exposed to a cutting/burning hazard because the lavatories outside the

        accessible toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes

        are not fully wrapped or maintained outside the accessible toilet compartment violating Section

        4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

        resolution is readily achievable.

      PetSmart

        A. Public Restrooms

  i.    There are permanently designated interior spaces without proper signage, violating Section

        4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

        whose resolution is readily achievable.

ii.     The Plaintiff could not exit the restroom without assistance, as the required maneuvering

        clearance was not provided due to the location of a trashcan. Violation: The restroom door

        does not provide the required latch side clearance due to a lack of maintenance violating

        Section 4.13.6 of the ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

iii.    The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

        the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

        Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

        is readily achievable.

iv.     The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

        12” above a grab bar obstructing its use. Violation: The grab bars do not comply with the

        requirements prescribed in Sections 4.16.4 & 4.26 of the ADAAG and Section 609.3 of the

        2010 ADA Standards, whose resolution is readily achievable.

 v.     The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

        required distance from the side wall. Violation: The water closet is mounted at a non-compliant

                                                      11
        Case 1:19-cv-02220 Document 1 Filed 08/05/19 USDC Colorado Page 12 of 19


          distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

          604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

vi.       The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.      The Plaintiff had difficulty opening the restroom door without assistance, as the door pressure

          to operate the door was excessive. Violation: There are doors at the facility that require

          excessive force to open them, in violation of Section 4.13.11 of the ADAAG and Section

          404.2.9 of the 2010 ADA Standards, whose resolution is readily achievable.

       Ross

          B. Entrance Access and Path of Travel

  i.      The Plaintiff could not traverse through areas of the store, as the required 36” path isn’t

          provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

          of travel connecting all essential elements of the store, in violation of Sections 4.2.1 & 4.3.3

          of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

          resolution is readily achievable.

 ii.      There are protruding objects on the path of travel at the facility that present a hazard of

          colliding with them, violating Section 4.4.2 of ADAAG and Section 307.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

          C. Public Restrooms

  i.      The Plaintiff had difficulty opening the restroom door without assistance, as the door pressure

          to operate the door was excessive. Violation: There are doors at the facility that require

          excessive force to open them, in violation of Section 4.13.11 of the ADAAG and Section

          404.2.9 of the 2010 ADA Standards, whose resolution is readily achievable.



                                                       12
       Case 1:19-cv-02220 Document 1 Filed 08/05/19 USDC Colorado Page 13 of 19


ii.      The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

         not self-closing and does not have compliant door hardware. Violation: The accessible toilet

         compartment door does not provide hardware and features that comply with Sections 4.17.5

         and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

         whose resolution is readily achievable.

iii.     The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

         required distance from the side wall. Violation: The water closet in the accessible toilet

         compartment is mounted at a non-compliant distance from the wall in violation of Section

         4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

         resolution is readily achievable.

iv.      The Plaintiff could not transfer to the toilet without assistance in the accessible toilet

         compartment, as objects are mounted less than 1 1/2” below a grab bar, obstructing its use.

         Violation: The grab bars do not comply with the requirements prescribed in Sections 4.17.6

         and 4.26 of the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is

         readily achievable.

 v.      The Plaintiff could not use the baby changing table without assistance as the handle was

         mounted too high. Violation: There are elements provided for public use in the restroom, with

         controls or operating mechanisms outside the reach ranges prescribed in Sections 4.2.5, 4.2.6,

         and 4.27.3 of the ADAAG and Sections 308 & 309.3 of the 2010 ADA Standards, whose

         resolution is readily achievable.

      Michaels

         A. Entrance Access and Path of Travel

  i.     The Plaintiff could not traverse through areas of the store, as the required 36” path isn’t

         provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

         of travel connecting all essential elements of the store, in violation of Sections 4.2.1 & 4.3.3

                                                      13
       Case 1:19-cv-02220 Document 1 Filed 08/05/19 USDC Colorado Page 14 of 19


        of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

        resolution is readily achievable.

        B. Public Restrooms

  i.    The Plaintiff had difficulty opening the restroom door without assistance, as the door pressure

        to operate the door was excessive. Violation: There are doors at the facility that require

        excessive force to open them, in violation of Section 4.13.11 of the ADAAG and Section

        404.2.9 of the 2010 ADA Standards, whose resolution is readily achievable.

ii.     The Plaintiff was exposed to a cutting/burning hazard because the lavatories outside the

        accessible toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes

        are not fully wrapped or maintained outside the accessible toilet compartment violating Section

        4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

        resolution is readily achievable.

iii.    The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing and does not have compliant door hardware. Violation: The accessible toilet

        compartment door does not provide hardware and features that comply with Sections 4.17.5

        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

iv.     The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

        Violation: There are coat hooks provided for public use in the restroom, outside the reach

        ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

        604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 v.     The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

        12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

        compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of



                                                      14
      Case 1:19-cv-02220 Document 1 Filed 08/05/19 USDC Colorado Page 15 of 19


       the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

   Chipotle

       A. Public Restrooms

 i.    The Plaintiff could not use the paper towel dispenser without assistance, as it is mounted too

       high. Violation: There are dispensers provided for public use in the restroom, with controls

       outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections

       308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

ii.    The Plaintiff could not exit the restroom without assistance, as the required maneuvering

       clearance is not provided. Violation: The restroom door does not provide the required latch

       side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

   Garbanzo Restaurant

       A. Access to Goods and Services

 i.    There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

       B. Public Restrooms

 i.    The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

       wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

       4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

       readily achievable.

ii.    The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

       Violation: There are coat hooks provided for public use in the restroom, outside the reach



                                                   15
       Case 1:19-cv-02220 Document 1 Filed 08/05/19 USDC Colorado Page 16 of 19


        ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

        604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

iii.    The Plaintiff could not use the baby changing table without assistance as the handle was

        mounted too high. Violation: There are elements provided for public use in the restroom, with

        controls or operating mechanisms outside the reach ranges prescribed in Sections 4.2.5, 4.2.6,

        and 4.27.3 of the ADAAG and Sections 308 & 309.3 of the 2010 ADA Standards, whose

        resolution is readily achievable.

           21.       The discriminatory violations described in Paragraph 20 are not an exclusive list

   of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s place of

   public accommodation in order to photograph and measure all of the discriminatory acts violating

   the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

   requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

   presence, which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and equal

   enjoyment of the Commercial Property and other businesses therein; Plaintiff requests to be

   physically present at such inspection in conjunction with Rule 34 and timely notice.

           22.       The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendant’s Commercial Property and

   other businesses within the Commercial Property; and has otherwise been discriminated against

   and damaged by the Defendant because of the Defendant’s ADA violations as set forth above.

   The individual Plaintiff, and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, the Plaintiff requires an inspection of the

   Defendant’s places of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

                                                    16
  Case 1:19-cv-02220 Document 1 Filed 08/05/19 USDC Colorado Page 17 of 19


       23.        Defendant has discriminated against the individual Plaintiff by denying him

access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of their places of public accommodation or commercial facility, in violation of

42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to afford

all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

with a disability is excluded, denied services, segregated or otherwise treated differently than other

individuals because of the absence of auxiliary aids and services.

       24.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and have

a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

U.S.C. § 12205 and 28 CFR 36.505.

       25.        While Defendant, GRE BROADMOOR LLC, as landlord and owner of the

Commercial Property Business, is primarily responsible for all ADA violations listed in this

Complaint, tenants and landlords can be held is jointly and severally liable for ADA violations.

       26.        A Defendant is required to remove the existing architectural barriers to the

physically disabled when such removal is readily achievable for their place of public similarly

situated, will continue to suffer such discrimination, injury and damage without the immediate

relief provided by the ADA as requested herein. In order to remedy this discriminatory situation,

the Plaintiff require an inspection of the Defendant’s place of public accommodation in order to

determine all of the areas of non-compliance with the Americans with Disabilities Act.

       27.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

                                                  17
    Case 1:19-cv-02220 Document 1 Filed 08/05/19 USDC Colorado Page 18 of 19


the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

or waived by the Defendant.

        28.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to alter the property where Defendant operates its

businesses, located within the Commercial Property located at 2110-2230 Southgate Road,

Colorado Springs, Colorado3, the interiors, exterior areas, and the common exterior areas of the

Commercial Property and businesses to make those facilities readily accessible and useable to the

Plaintiff and all other mobility-impaired persons; or by closing the facility until such time as the

Defendant cures its violations of the ADA.

        WHEREFORE, the Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

Court issue (i) a Declaratory Judgment determining Defendant, at the commencement of the

subject lawsuit, were and are in violation of Title III of the Americans with Disabilities Act, 42

U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendant, including an order to make all

readily achievable alterations to the facilities; or to make such facilities readily accessible to and

usable by individuals with disabilities to the extent required by the ADA; and to require Defendant

to make reasonable modifications in policies, practices or procedures, when such modifications

are necessary to afford all offered goods, services, facilities, privileges, advantages or

accommodations to individuals with disabilities; and by failing to take such steps that may be

necessary to ensure that no individual with a disability is excluded, denied services, segregated or

otherwise treated differently than other individuals because of the absence of auxiliary aids and

services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §



3
 More specifically the following addresses which comprise the Commercial Property at issue: 2110 Southgate
Road, Colorado Springs, Colorado; 2130 Southgate Road, Colorado Springs, Colorado; 2180 Southgate Road,
Colorado Springs, Colorado; 2190 Southgate Road, Colorado Springs, Colorado; and 2230 Southgate Road,
Colorado Springs, Colorado.

                                                      18
  Case 1:19-cv-02220 Document 1 Filed 08/05/19 USDC Colorado Page 19 of 19


12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

Title III of the Americans with Disabilities Act.

Dated: August 5, 2019


                                                GARCIA-MENOCAL & PEREZ, P.L.
                                                Attorneys for Plaintiff
                                                1600 Broadway, Suite 1600
                                                Denver, CO 80202
                                                Telephone: (720) 996-3500
                                                Facsimile: (720) 381-0515
                                                Primary E-Mail: ajperez@lawgmp.com
                                                Secondary E-Mail: aquezada@lawgmp.com
                                                bvirues@lawgmp.com; ddun@lawgmp.com;

                                                By:        /s/ Anthony J. Perez
                                                      ANTHONY J. PEREZ
                                                      Florida Bar No.: 535451




                                                19
